Dismissed; Opinion Filed November 27, 2019




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-01243-CV

     JOHN BRADLEY MITCHELL AND KONAE SABRINA NOWELL, Appellants
                                V.
                    TRACY ALAN NOWELL, Appellee

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                             Trial Court Cause No. 97171-86

                             MEMORANDUM OPINION
                   Before Justices Osborne, Partida-Kipness, and Pedersen, III
                               Opinion by Justice Partida-Kipness
       Before the Court is the November 19, 2019 joint notice of settlement and request for

dismissal of this appeal. We grant the motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a).




                                                  /Robbie Partida-Kipness/
                                                  ROBBIE PARTIDA-KIPNESS
                                                  JUSTICE



191243F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JOHN BRADLEY MITCHELL AND                          On Appeal from the 86th Judicial District
 KONAE SABRINA NOWELL, Appellants                   Court, Kaufman County, Texas
                                                    Trial Court Cause No. 97171-86.
 No. 05-19-01243-CV         V.                      Opinion delivered by Justice Partida-
                                                    Kipness, Justices Osborne and Pedersen, III
 TRACY ALAN NOWELL, Appellee                        participating.

       In accordance with this Court’s opinion of this date, we DISMISS this appeal.

        Subject to any agreement of the parties, we ORDER that each party bear its own costs of
this appeal.


Judgment entered this 27th day of November, 2019.




                                             –2–